DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App#16/683,605 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew C. Cheng (Reg. No. 60,891) on 7/22/2021.

Amendments to the Claims
1. (Currently Amended) A milling system under different lubrication conditions, comprising: a lubrication system, a tool storage, a tool change system, a cutting system, and a force measuring system, wherein:
the lubrication system provides lubricating oil to the cutting system, having a power source in the form of high-pressure gas, an input frequency and a volume of the high-pressure gas can be controlled through a frequency generator a lubrication pump can be adjusted accordingly, then the lubricating oil can be provided to the cutting system through a nozzle interface in connection with an outlet interface of the lubrication pump;
the tool storage comprises a storage magazine on which a plurality of cutter assemblies are circumferentially distributed, each cutter assembly of the plurality of cutter assemblies comprising a respective mandrel and a respective cutter which is connected at a first end of the associated mandrel, and helical angles of various cutters of the plurality of cutter assemblies are not identical, the cutter which is matched with an operating condition can be faced to the tool change system through the rotation of the storage magazine;
the tool change system comprises two mechanical arms facing opposite directions, and a rotating shaft is provided at the middle of the two mechanical arms, the positions of the two mechanical arms can be switched by controlling the rotation of the rotating shaft, and thus cutter assembly change between the cutting system and the tool storage is realized through switching of the positions of the two mechanical arms;
the cutting system comprises a spindle having arranged thereon a given cutter assembly of the plurality of cutter assemblies, and rotation of the given cutter assembly arranged on the spindle is driven by controlling [[the]] rotation of the associated mandrel to which the cutter arranged on the associated mandrel is connected, wherein cutting is achieved through rotation of the cutter;
the force measuring system is arranged at a first end of the cutting system, and is used to measure a cutting force received by a workpiece fixed thereon, so a cutter with non-identical helical angles can be chosen for milling according to the machining parameters; and
further comprises an inlet interface, a gas source processor, the lubrication pump, a nozzle and connection pipelines, and controlling valves arranged at various ones of the connection pipelines, the inlet interface is fixed on the gas source processor, the high-pressure gas entering through the inlet interface is filtered by the gas source processor and then provided to the lubrication system, an electromagnetic valve is fixed on the gas source processor through a two-way joint to control the entrance of the high-pressure gas, a three-way valve is connected with an outlet of the electromagnetic valve, the high-pressure gas enters the frequency generator through an outlet pipeline of the three-way valve, and the input frequency of the high-pressure gas can be controlled by the frequency generator, the high-pressure gas coming out of the frequency generator enters the lubrication pump through the connection pipelines, then the lubricating oil can be provided to the cutting system through the nozzle interface in connection with the outlet interface of the lubrication pump.

2. (Canceled)

3. (Previously Presented) The milling system under different lubrication conditions according to claim 1, wherein, the high-pressure gas enters the lubrication pump through another outlet pipeline of the three-way valve, an oil cup is connected through threaded connection at one end and connected to a fixing cover of the lubrication pump through threaded connection at the other end, the fixing cover of the lubrication pump fixed on a box body is connected with the lubrication pump, the volume of the high-pressure gas can be adjusted through the gas volume control knob, and the quantity of the lubricating oil can be adjusted through an oil quantity control knob.

4. (Canceled)


6. (Previously Presented) The milling system under different lubrication conditions according to claim 1, wherein, the force measuring system comprises a workbench, a workpiece holder and a measuring element, the workbench is placed right under the cutting system, the workpiece holder is fixed on the workbench, the workpiece with a degree of freedom can be completely fixed by the workpiece holder and the workbench, the measuring element can collect the cutting force received by the workpiece, the measured signal is amplified by an amplifier and then delivered to a force information collection device, in the end, the magnitude of the cutting force can be displayed on a computer.

7. (Currently Amended) The milling system under different lubrication conditions according to claim 6, wherein, the workpiece holder comprises an X-axis direction clamping element, a Y-axis direction clamping element, and a Z-axis direction clamping element, wherein the X-axis direction clamping element includes a plurality of positioning screws, clamping element includes [[a]] fastening screws and a positioning block, one face of the positioning block contacts with a side face of the workpiece, another face of the positioning block contacts with the fastening screws, and the fastening screws are tightened; clamping element includes a plurality of clamping plates, each of which is a self-adjusting clamping plate, and in order to meet a requirement for change in size of the workpiece, the workpiece holder can be adjusted according to the size of the workpiece through adjustment of the X-axis direction, the Y-axis direction, and Z-axis direction clamping elements.  

8. (Canceled)

9. (Canceled)

10. (Canceled)

11. (Canceled)

12. (Canceled)

The following is an examiner’s statement of reasons for allowance:
With regards to independent claim 1, attention is directed to, for example, Geiger (U.S. Patent No. 4,050,146 A), Liu (WIPO Publication No. WO 2017049763 A1), and Frowiss et al. (U.S. Publication No. 2007/0289815 A1).  Note that each of Geiger, Liu, and Frowiss et al. were cited on the PTO-892 mailed on 5/24/2021.
Figure 1 of Geiger illustrates a system having each of a tool storage, a cutting system, and a tool change system.  Regarding the system, it is disclosed by Geiger as being a boring not identical.

    PNG
    media_image1.png
    895
    874
    media_image1.png
    Greyscale


With regards to the tool change system, it can be seen in Figures 2 and 3 of Geiger that it comprises two mechanical arms that face opposite directions.  The cutter change system further comprises a rotating shaft that is arranged in the middle of the two mechanical arms.  After the tool change system has been moved vertically downward, a controlled 180° rotation of the rotating shaft provides for the positions of the two mechanical arms to be switched.  Through rotation of the tool change system, a given tool change is able to be enacted.  Thus, cutter assembly change between the cutting system and the tool storage is realized through switching of the positions of the two mechanical arms.  
Regarding the cutting system, it comprises the spindle (18) having arranged thereon a given cutter assembly (12) of the plurality of cutter assemblies (12).  Please note that rotation of the given cutter assembly (12) arranged on the spindle (18) is driven by controlling the rotation of the associated mandrel to which the cutter arranged on the associated mandrel is connected.  Noting this, cutting is achieved through rotation of the cutter.  
	Geiger’s system though, does not have a force measurement system.  Thus, Geiger doesn’t provide disclosure on “the force measurement system is arranged at a first end of the cutting system, and is used to measure the cutting force received by the workpiece fixed thereon.” 
	Figures 1 and 7 of Liu though, shows a system comprising a cutting system and a force measurement system.  As can be seen in Figure 1, the force measurement system “is arranged under the cutting system.”  That is to say that force measurement system is disposed below the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Geiger with the force measurement system, control system (4), and associated appurtenances of Liu, so as to provide the system of Liu with the added capability of being able to measure the cutting force(s) applied to workpieces by the cutting system and the various cutters mounted thereto.  Please note that in providing the system of Geiger with the force measurement system of Liu, the force measurement system of Liu will be placed on the table (4) of Geiger (please see Figure 1) below the spindle (18) of the cutting system.  In doing so, the force measurement system is “arranged under the cutting system.”  

Figure 1 of Frowiss et al. shows a lubrication system (100) that may deliver any one of a number of fluids suitable for delivery to cutting surfaces of a cutting head of a machine tool, such as, for example, cutting oils [paragraph 0042].  As such, Frowiss et al. provides disclosure on the lubrication system (100) “provides lubricating oil to the cutting system.”  As can be seen within Figure 1, the lubrication system (100) includes a pneumatic pump (200).  Examiner now directs attention to Figure 2, which shows the pneumatic pump (200) in detail.  A given amount of lubricant, e.g. cutting oil, is supplied from a lubricant reservoir to the pump (200) through an intake (201).  The lubricant flows past the intake check valve (202), which prevents the lubricant from flowing back out of the pump (200) into the lubricant reservoir.  When a solenoid (208) is actuated (e.g., by a signal received from a controller 500 shown in Figure 1), pressurized air from air pressure regulator (210) pressurizes an air cylinder (203).  Note that pressurized air, which is a high-pressure gas, is the power source of the lubrication system (100) of Frowiss et al.  Also note that the controller (500) is a frequency generator, while the solenoid (208) is a control valve.  This is because the frequency (in terms of how often and when) at which the controller (500) actuates the solenoid (208) dictates the frequency at which the air pressure regulator (210) will pressurize the air cylinder (203).  As to the solenoid (208), it acts a control valve, as it will 
Regarding the air cylinder (203), Frowiss et al. advises that the air cylinder (203) drives a piston (204) down, closing the intake check valve (202) and opening an outlet check valve (205).  As long as the solenoid (208) is actuated, the piston (204) will continue to be driven down against the pressure of a return spring (207).  The maximum displacement the piston (204) is able to achieve against the restoring force of the return spring (207) is determined by the pressurized air that is supplied to the air cylinder (203) by the air pressure regulator (210).  The duration of the actuation of the solenoid (208) (i.e., the "on-time") and the pressure supplied by air pressure regulator (210) thereby determine the length of the stroke of the piston (204).  Because the length of the stroke of the piston (204) is variable according to the air pressure and the duration of the "on-time," the volume of lubricant displaced by the piston (204) in each stroke is likewise variable.   As such, the quantity of lubricant in the lubricant pump (200) is indirectly adjusted.  That is to say that the quantity of lubricant in the lubricant pump (200) is adjusted via the input frequency and quantity of the pressurized air/high-pressure gas.  
Per Frowiss et al., the action of the piston (204) creates a "pressure pulse," which drives lubricant out of the pump (200) through the outlet (206), into a supply line (250), advancing the lubricant already in the supply line (250) and through a nozzle (300) [paragraph 0019].  As can be seen in Figure 3, the lubricant that is sprayed to, for example, a milling area flows through the supply line (250), which is a nozzle pipe, and through an opening (301) of the nozzle (300).  Please note that prior to being supplied through the nozzle pipe/supply line (250), the lubricant flows through a connection pipeline of the pneumatic pump (200), the connection pipe line being the line between the intake (201) and the outlet check valve (205) shown in Figure 2. 

While the lubrication system (100) of the system Geiger/Liu/Frowiss et al. comprises elements such as the nozzle (300), the nozzle pipe/supply line (250), pneumatic pump (200), outlet check valve (205), intake check valve (202) etc., these elements are not assembled in the same manner as those in Applicant’s lubrication system.  Moreover, the lubrication system (100) of the system Geiger/Liu/Frowiss et al. does not include each and every element set forth in Applicant’s lubrication system including, but not limited, to the “three-way valve” to which the “electromagnetic valve” of Applicant is connected.
Based on the foregoing, Geiger/Liu/Frowiss et al. does not teach, “the lubrication system further comprises an inlet interface, a gas source processor, the lubrication pump, a nozzle and connection pipelines, and controlling valves arranged at various ones of the connection pipelines, the inlet interface is fixed on the gas source processor, the high-pressure gas entering through the inlet interface is filtered by the gas source processor and then provided to the lubrication system, an electromagnetic valve is fixed on the gas source processor through a two-way joint to control the entrance of the high-pressure gas, a three-way valve is connected with an outlet of the electromagnetic valve, the high-pressure gas enters the frequency generator through an outlet 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Geiger/Liu/Frowiss et al. so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722
                                                                                                                                                                                                 /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722